The judgment of the court was pronounced by
Eustis, C. J.
This is an action for the recovery of the amount of certain rents of lots, which the plaintiff bad attached as the property of Craddick, and which was sold under tho judgment which he obtained in the suit of attachment, The rents are said to have accrued between the attachment and the sale under execution. It is alleged, that under a pretended sheriff's sale, the defendant, pretending to have acquired title and possession, received the rents and revenues of said lots, and prevented the sheriff and the petitioner from collecting and receiving them.
The plaintiffs petition was dismissed in the court of the first instance, on the ground that the petition disclosed no cause of action; and on the appeal it is contended, that the plaintiff, as attaching creditor, has no right of action against the defendant, but that his remedy is exclusively against the sheriff. By the service of the attachment, the sheriff was in possession of the lots for the benefit of whom it might concern — the attaching creditor or the other-parties in interest. The rents accruing from the possession, it appears to us, belonged to the party for whose benefit the possession was held. Code, 457. C. P. 656, 658. The debtor of the rents owed the sheriff merely as the bailee of this party, whose right was established by the judgment on the attachment. The attaching creditor is not obliged to take his recourse against the sheriff, who may not be, perhaps, in default, but has his direct action against the defendant, as the receiver of money belonging to him.
The judgment of the district court is reversed, and the case remanded for further proceedings ; defendant paying costs.